DETAILED ACTION
1. 	This is in response to an amendment filed on April 28, 2022. Claims 1-7 are pending and claims 1 and 5 are independent. Each independent claim is amended. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	The Terminal Disclaimer filed on April 28, 2022 overcomes the non-statutory double patent rejection set forth in the previous office action. Thus, this particular rejection is withdrawn.  
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as follows:
In the claims:

1. (Currently Amended) On claim 1, line 1, please delete the following claim limitation: “An information processing device, comprising:” and replace it with the following limitation:
“An information processing device, comprising: 
a memory;”

Response to Arguments
5.	Applicant’s arguments filed on April 28, 2022 have been fully considered and all the rejections set forth in the previous office action have been withdrawn. 
Allowable Subject Matter
6.	Claims 1-7 are allowed. 
7.	The following is an additional examiner’s statements of reasons for allowance:
8. 	 In addition to the applicable prior arts that were cited in the previous office action, the following references/prior arts disclose the general subject matter recited in independent claims 1 and 7.

A.	Japanese patent publication JP201314044A to Fukuba discloses security management using biometric authentication is performed automatically at the time of start-up or operation, without adding a new operation to the current operation, and at the same time achieving both ease of operation and confidentiality.
In an information processing apparatus 1 having a touch panel on a display screen 3, a fingerprint sensor 6 is provided at an end of the apparatus on an extension line of an activation slide operation with a finger on the touch panel, and an operator's fingerprint captured by the fingerprint sensor 6 is provided. If the fingerprint authentication unit 111 that matches the information and the registered fingerprint information of the administrator matches the verification result by the fingerprint authentication unit, an icon selection screen of a plurality of icons having a confidential function is displayed, and the verification result does not match In this case, the icon screen display means 112 that does not display the icon selection screen, the face image authentication camera 5 that captures the face image of the operator, and the face image and information of the operator that are captured by the face image authentication camera 5 It has face image authentication means 113 for collating with the registered face image of the manager of the processing apparatus 1. [This prior art is cited in the IDS]

B.	Japanese patent publication JP201314044A to Ueda discloses: “When a mobile phone system 10 accesses service provision means 61, 71, when distance between a first position notified by a first notification means 12 and a second position notified by a second notification means 255 of a biological data detection portable terminal 20 is within a prescribed range and a one-time password generated on the sides of the service provision means 61, 71 matches a one-time password returned from the mobile phone system 10, provision of prescribed service by the service provision means 61, 71 is permitted. Here, the biological data detection portable terminal 20 displays the one-time password when the mobile phone system 10 exists within the prescribed distance. [This prior art is cited in the IDS]

C.	Japanese patent publication JP2005293209A to Maki discloses: “To provide a personal identification device detecting a case wherein a user is forced to carry out improper operation in addition to inspection of authenticity by existing biometrics identification. <P>SOLUTION: The personal identification device 100 is provided with: a physical characteristics information measuring part 101 acquiring organism information indicating physical characteristics; a biometrics identification part 102 carrying out personal discrimination on the basis of the physical characteristics; an emotional characteristics information measuring part 103 acquiring organism information indicating emotional characteristics; an emotional biometrics determining part 104 determining a mental state of a person on the basis of the information of the emotional characteristics measured by the emotional characteristics information measuring part 103; and a comprehensive identification part 105 identifying the person and determining that an identification operation is in accordance with the intentions of the person on the basis of information of a determination result of the mental state by the emotional biometrics determining part 104, and information of a personal discrimination result by the biometrics identification part 102.” [This prior art is cited in the IDS]

D.	US Publication No. 2015/0235055 A1 to An discloses a method and apparatus for processing biometric information in an electronic device including a processor that operates at a normal mode or at a secure mode, the method comprising, detecting a biometric input event from a biometric sensor module at normal mode, creating biometric data based on sensed data from the biometric sensor module at the secure mode, performing biometric registration or biometric authentication based on the created biometric data at the secure mode, and providing result information of biometric registration or biometric authentication at the normal mode.

E.	US Publication No. 2016/0142407 A1 to Chun discloses a method for obtaining biometric information associated with a user of the electronic device from the electronic device is provided. The method includes determining condition information associated with the user based on at least the biometric information, displaying a notification corresponding to the biometric information via a display functionally connected to the electronic device when the condition information corresponds to a first predefined condition, and automatically executing an application associated with the biometric information when the condition information corresponds to a second predefined condition

F.	US Patent No. 9111085 B1 to Darmour discloses system and method for electronic personal identity verification is provided. A user is registered with an authentication service, which includes providing to the service a biometric signature associated with the user and information personally known to the user. Identification data that includes the biometric signature is sent from an identification device worn by the user to a user device associated with the user. An input personally known to the user is received into the user device. Encrypted credentials are sent from the user device to the authentication service. The received encrypted credentials are compared to the biometric signature and the information provided to the authentication service. A claims token is sent from the authentication service to the user device upon the encrypted credentials matching the biometric signature and the information provided to the authentication service. An application is accessed via a third-party provider using the claims token.

G.  See other cited prior arts. 

However, the above prior arts of record including the rest of the cited prior arts including the prior arts cited in the IDS either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the functional limitation recited in independent claims 1 and 5. For this reason, the specific claim limitations recited in independent claims 1 and 5 taken as whole are found to be allowable.

9.	 The dependent claims 2-4 and 6-7 which are dependent on the above independent claims 1 and 5 being further limiting to the independent claims, definite and enabled by the specification are also allowed.

10.	Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498